Roberts, J.
The judgment must be affirmed, because, 1st, the return of the sheriff of Trinity county endorsed on the capias shows that such a bail bond was taken, and the scire facias *82charges that it was taken and approved and returned into court by said sheriff. This allegation was sufficient to put the obligors upon their defence, and if true, as stated, it authorized a judgment, notwithstanding the bond upon which judgment nisi was taken was not formally approved by the sheriff, nor otherwise certified than that which is shown in his return upon the capias. (Hart. Dig., Art. 2889.)
The return of service upon the scire facias was defective, but no exception was taken to it in the court below, and it is not assigned as error in this court. The errors assigned relate solely to the bond.
Errors having been assigned, and this defective return not being included therein, it must be regarded as waived, as it does not go to the foundation of the cause of action. (O. & W. Dig., Art. 1927.)
Judgment affirmed.